Exhibit 10.1

 

SEPARATION AND RELEASE AGREEMENT

 

WHEREAS Cutter & Buck Inc. (“Cutter & Buck”) has determined that William B.
Swint (“Swint”) shall be relieved of all his regular duties effective March 6,
2006, and that Cutter & Buck will no longer employ Swint as of March 31, 2006;

 

AND WHEREAS Cutter & Buck and Swint desire to settle and resolve all possible
disputes between them arising out of Swint’s employment and his separation from
employment, and to memorialize their agreement regarding certain
post-termination obligations assumed by Swint.

 

THEREFORE, it is now agreed as follows:

 

1.                                      Confidentiality of Agreement;
Representation Regarding Conduct; Agreement Not Admission. The parties agree to
keep this Agreement confidential and not to disclose any information contained
in this Agreement, including the existence or substance of the separation
benefits provided to Swint, except to (i) Swint’s immediate family, personal
attorney and tax or financial advisor, (ii) within Cutter & Buck’s management,
(iii) as required by law, or (iv) as Cutter & Buck deems appropriate to comply
with its obligations with federal or state securities laws, including, without
limitation, any obligation to file this document with the Securities and
Exchange Commission. The parties agree to inform each individual to whom
disclosure is made under this paragraph of the confidentiality provisions of
this Agreement. Swint represents that he has not knowingly participated in any
wrongdoing, misrepresentation, or breach of any duty to Cutter & Buck or to any
shareholder, investor, customer, vendor, employee or governmental regulator.
This Agreement is not an admission by either party to this Agreement that he or
it (or any of its employees or agents) has violated any law or failed to fulfill
any duty to the other party.

 

2.                                      Resignation of Position; Termination of
Employment. Swint hereby acknowledges that he ceased to be the Vice President,
Chief Operations Officer on March 6, 2006, and that he has executed the form of
resignation as Vice President, Chief Operations Officer attached hereto as
Exhibit A. Swint acknowledges that upon receipt of his regular salary and
benefits through March 31, 2006, and any accrued and unused vacation pay through
March 31, 2006, he will have received all wages, bonuses, incentives, benefits
or other compensation due to him from Cutter & Buck, and that the Separation
Benefits set forth below are in excess of anything owed to him by Cutter & Buck.
Swint further specifically acknowledges that Cutter & Buck has granted to him
all leave rights to which he believes himself entitled and that his leave rights
under the Family and Medical Leave Act and other applicable laws and Cutter &
Buck’s policies have been fully respected and honored by Cutter & Buck.

 

3.                                      Status of COBRA Rights and Options.
Except as set forth in Paragraph 4(e) below with respect to COBRA, Swint’s
rights under COBRA, Cutter & Buck’s Stock Option Plans, and the Employee Stock
Purchase Program shall be the same as any other terminating employee.
Accordingly, assuming Swint remains employed through March 31, 2006, that shall
be the date for determining COBRA eligibility and for considering the degree to
which Swint’s options have vested, as shown on Exhibit B attached to this
Agreement. Swint hereby

 

--------------------------------------------------------------------------------


 

acknowledges that:  (i) he has no other options or rights to purchase or acquire
shares of Cutter & Buck stock except as set forth in Exhibit B; and (ii) that
said rights to purchase must be exercised in accordance with the applicable
plans and will expire ninety (90) days after his termination date of March 31,
2006.

 

4.                                      Separation Benefits to Swint. In
consideration of Swint’s release set forth below, and conditioned on his
continuing compliance with the noncompetition and nonsolicitation obligations
assumed by him, as well as other performances by Swint as set forth in this
Agreement, and conditioned on Swint not revoking his ADEA release, Cutter & Buck
also agrees to provide Swint with the following separation benefits, which Swint
acknowledges are in excess of any wages, benefits or other compensation due to
him from Cutter & Buck as follows:

 

(a)                                  For the six (6) month period from April 1,
2006 through September 30, 2006, Cutter & Buck shall pay Swint severance
payments in an amount equal to his monthly base salary as was in effect on March
31, 2006, less all lawful deductions. These payments shall be subject to Swint’s
compliance with this Agreement and shall be made in accordance with Cutter &
Buck’s established payroll practices.

 

(b)                                 Notwithstanding the termination of Swint’s
employment as of March 31, 2006, Cutter & Buck will reimburse Swint for his
COBRA premium payments incurred through September 30, 2006, which are
anticipated to be approximately $753.69 per month. Cutter & Buck will provide
Swint with reimbursement pursuant to this paragraph within five (5) business
days of Swint submitting documentation of such payments to Cutter & Buck.

 

(c)                                  Within five (5) business days of the
effective date of this Agreement, Cutter & Buck will pay Swint the sum of $5,000
for his use in obtaining outplacement and career counseling services.

 

Cutter & Buck further agrees not to oppose Swint’s application for unemployment
insurance benefits.

 

5.                                      Releases.

 

(a)                                  Swint’s Release. In exchange for the
separation benefits provided for herein, and except for the obligations assumed
by Cutter & Buck herein, Swint individually and on behalf of any marital
community, releases and forever discharges Cutter & Buck, its successors and
assigns, along with all of its directors, trustees, officers, shareholders,
employees, corporate affiliates, attorneys or agents from any and all claims,
demands or causes of action of any nature whatsoever, whether known or unknown,
arising from or in any way connected with Swint’s status as an employee, officer
or other relationship with Cutter & Buck, whether based in tort, contract, or
any federal, state or local law, statute or regulation. Swint specifically
releases any and all rights he might have or assert to a claim for any bonus or
payment under any incentive compensation plan previously adopted by Cutter &
Buck or otherwise and specifically releases any and all rights he might have or
assert under that certain change in control agreement dated on or about May 14,
2003 (attached hereto as Exhibit C), which agreement is hereby terminated by
agreement of the parties. The parties represent and warrant that no promise or
inducement has been offered except as set forth in this agreement; that this
agreement is executed without

 

2

--------------------------------------------------------------------------------


 

reliance upon any statement or representation by either party to the other
regarding the nature and extent of any liability of one to the other. Except as
expressly set forth herein, Swint specifically understands that by executing
this agreement, he is giving up any and all rights and claims he may have
against Cutter & Buck with respect to events occurring on or before the
execution of this agreement, including unknown claims. Swint specifically
understands that he is not entitled to any other compensation, benefit or
payment from Cutter & Buck other than that expressly set forth in this
agreement. Swint acknowledges that he has had an opportunity to consult with
counsel prior to signing this Agreement and that he signed this Agreement only
after full reflection and analysis. Specifically included in this release, but
not by way of limitation, is any claim for wrongful discharge, breach of
contract, defamation, mental distress, or employment discrimination, including
but not limited to claims arising under the Age Discrimination in Employment Act
(“ADEA”), Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Americans With Disabilities Act, the Family Medical Leave Act or the
Washington Law Against Discrimination, based on age, gender, disability or any
other protected category, as well as any claims under the Employee Retirement
Income Security Act of 1974 (“ERISA”). Swint warrants and agrees that he has not
and will not file any claim for damages, lawsuit or any other action against
Cutter & Buck, its Board of Directors, or any Cutter & Buck officer or employee
with respect to the foregoing, and that he has not assigned any such claim or
cause of action to any other person.

 

Notwithstanding the foregoing, Swint reserves and retains any and all rights of
indemnification with respect to his prior position as an officer or employee of
Cutter & Buck, including any such right under Cutter & Buck’s Articles of
Incorporation, Bylaws or any insurance policy with respect thereto.

 

(b)                                 Cutter & Buck’s Release. In exchange for
Swint’s release and other performance obligations assumed herein, Cutter & Buck,
including its successors and assigns, releases and forever discharges Swint from
any and all claims, demands or causes of action of any nature whatsoever,
whether known or unknown, arising from or in any way connected with Swint’s
employment with Cutter & Buck, whether based in tort, contract, or any federal,
state or local law, statute or regulation arising through the date of this
Agreement. Notwithstanding the foregoing, Cutter & Buck’s release of claims
shall not extend to the obligations assumed by Swint in this Agreement or any
claim for damage arising from any falsity in Swint’s representation in Section 1
of this Agreement.

 

6.                                      ADEA Release. Swint acknowledges that he
is knowingly and voluntarily waiving and releasing any rights that he may have
under the Age Discrimination in Employment Act (“ADEA”). Swint also acknowledges
that the consideration given for this Agreement is in addition to anything of
value to which he was already entitled. Swint further acknowledges that he has
been advised by this writing, as required by the ADEA, that (a) this Agreement
does not apply to any rights or claims that may arise after the execution date
of this Agreement; (b) Swint should consult with an attorney prior to executing
this Agreement; (c) Swint has twenty-one (21) days to consider this Agreement
(although he may choose to voluntarily execute this Agreement earlier and to
waive such period of consideration); (d) Swint has seven (7) days following the
execution of this Agreement to revoke the Agreement by written notice to Theresa
Treat, Vice President and Manager of Human Resources; and (e) this Agreement
will not be

 

3

--------------------------------------------------------------------------------


 

effective until the date upon which the revocation period has expired, which
will be the eighth day after this Agreement is executed by Swint (“Effective
Date”). Nothing in this Agreement prevents or precludes Swint from challenging
or seeking a determination in good faith of the validity of this waiver under
the ADEA, nor does it impose any condition precedent, penalties or costs for
doing so, unless specifically authorized by federal law.

 

7.                                      Return of Company Property. Swint
represents that on or before March 31, 2006, he will have returned to Cutter &
Buck all property and equipment furnished to or prepared by Swint or his
subordinates in the course of or incident to his employment by Cutter & Buck,
including, without limitation, all books, manuals, records, reports, notes,
contracts, lists, and other documents or materials, or copies thereof (including
computer files), the master key, company credit card, computer equipment,
agreements, and all other proprietary information belonging, or relating to the
business of Cutter & Buck or any affiliate. Swint’s obligation under this
Agreement precludes him from keeping any copies of Cutter & Buck’s property or
documents without Cutter & Buck’s express written permission for each such item
of which he wishes to retain a copy.

 

8.                                      Noncompetition/Nonsolicitation
Obligations. Swint agrees that, commencing on April 1, 2006, and continuing
through September 30, 2006, he will not in any capacity, directly or indirectly,
engage in, assist others to engage in or own a material interest in any business
or activity that is, or is preparing to be, in competition with Cutter & Buck
with respect to any product or service sold or service provided by Cutter & Buck
up to the time of Swint’s termination of employment with Cutter & Buck in any
geographical area in which such product or service was sold or was actively
engaged in on March 31, 2006, including, without limitation, any business or
enterprise that designs, sources, produces, markets or distributes men’s or
women’s sportswear which is sold through golf pro shops, resorts, corporate
accounts, specialty retail stores, international distributors or licensees.
Swint further agrees that, commencing on April 1, 2006, and continuing through
September 30, 2006, he will not, directly or indirectly, for himself or any
other person or entity:  (i) induce or attempt to induce any employee,
consultant, independent sales representative or independent contractor of
Cutter & Buck to leave the employ of or terminate his, her or its contract with
Cutter & Buck; (ii) in any way interfere with the relationship between Cutter &
Buck and any employee, consultant, independent sales representative or
independent contractor of Cutter & Buck; (iii) reveal the name of (unless the
name is already a matter of public record), call on or otherwise solicit, accept
business or attempt to entice away from Cutter & Buck any actual or identified
potential customer of Cutter & Buck, nor will he assist others in doing any
prohibited act identified above.

 

9.                                      Other Performances Required of Swint.
Swint warrants and represents that he has not previously and will not in the
future disclose or use confidential information related to Cutter & Buck’s
customers, personnel, designs, pricing, marketing plans, budgets, strategies,
financial or other proprietary information that is not otherwise available to
the general public, including but not limited to information covered under the
Uniform Trade Secrets Act, RCW 19.108 et seq., and that he will at all times
continue to keep all such information confidential. Without limiting the
generality of the foregoing, Swint specifically reaffirms his obligations under
Sections 2, 3 and 4 of that certain Confidentiality and Noncompetition Agreement
executed by him on May 14, 2003 (the “Prior Noncompetition Agreement”), a copy
of which is

 

4

--------------------------------------------------------------------------------


 

attached hereto as Exhibit D and which provisions under Sections 2, 3 and 4 are
incorporated herein by this reference. Swint and Cutter & Buck further agree
that they will not disparage each other and that Swint will not disparage
Cutter & Buck’s officers, board members, directors, employees, customers or
agents in any way now or in the future. In an effort to ensure a smooth and
efficient transition of his duties, Swint agrees to make himself available on a
reasonable basis to meet and confer with management of Cutter & Buck during the
period from March 6, 2006 through March 31, 2006. Swint will cooperate with and
make himself available to Cutter & Buck and its counsel, with regard to any
dispute or litigation with any third party, provided that both parties
understand and agree to provide Swint with flexibility as to scheduling, so as
to protect against unreasonable interference with new employment possibilities
and/or responsibilities. Subject to a requirement for Cutter & Buck’s prior
authorization, Cutter & Buck shall reimburse Swint for expenses reasonably and
actually incurred in connection with his cooperation under the preceding
sentence.

 

10.                               Remedies. Swint acknowledges that the
obligations of noncompetition, nonsolicitation, confidentiality, and
nondisparagement are material parts of the consideration and inducement to
Cutter & Buck to provide the Separation Benefits set forth herein. Further, the
parties agree that the harm to Cutter & Buck from any breach of Swint’s
obligations under this Agreement may be wholly or partially irreparable, and
Swint agrees that such obligations may be enforced by injunctive relief and
other appropriate remedies, as well as by damages. If any bond from Cutter &
Buck is required in connection with such enforcement, the parties agree that a
reasonable value of such bond shall be $5,000. Upon proof of a violation by
Swint, any amounts received by Swint or by any other through Swint in breach of
this Agreement shall be deemed by the court to be held in constructive trust for
the benefit of Cutter & Buck. Swint understands and acknowledges that the
provisions of Paragraphs 8 and 9 are necessary and reasonable to protect
Cutter & Buck in the conduct of its business and that compliance with these
paragraphs will not prevent him from pursuing his livelihood. However, should
any court find that any provision of Paragraphs 8 or 9 is unreasonable, invalid
or unenforceable, whether in period of time or otherwise, then in that event the
parties hereby agree that Paragraphs 8 and 9 shall be interpreted and enforced
to the maximum extent which the court deems reasonable.

 

11.                               Assignment. Each party warrants that he or it
is the true party in interest and fully authorized to execute this Agreement.
Swint’s rights and duties hereunder are personal to him and are not assignable
to others, but Swint’s obligations hereunder will bind his heirs, successors,
and assigns. Cutter & Buck may assign its rights under this Agreement, along
with the assumption of its obligations hereunder, in connection with any merger
or consolidation of the Company or any sale of all or any portion of the
Company’s assets (including, without limitation, any division or product line).

 

12.                               General. This Agreement contains the entire
understanding of the parties and constitutes the exclusive agreement with
respect to the subject matter hereof and supersedes all prior agreements or
understandings of the parties, except to the extent that Swint remains bound
with respect to those paragraphs of the Prior Noncompetition Agreement
specifically incorporated herein. No waiver of or forbearance to enforce any
right or provision hereof shall be binding unless in writing and signed by the
party to be bound, and no such waiver or forbearance in any instance shall apply
to any other instance or to any other right or provision.

 

5

--------------------------------------------------------------------------------


 

13.                               Jurisdiction. This Agreement will be governed
by the local laws of the State of Washington without regard to its conflicts of
laws rules to the contrary, except to the extent superseded by federal law,
including the ERISA. The parties hereby consent to the exclusive jurisdiction
and venue of the state and federal courts residing in King County, Washington
for all matters and actions arising under this Agreement. The prevailing party
shall be entitled to reasonable attorneys’ fees and costs incurred in connection
with such litigation. No term hereof shall be construed to limit or supersede
any other right or remedy of the Company under applicable law with respect to
the protection of trade secrets or otherwise. If any provision of this Agreement
is held to be invalid or unenforceable to any extent in any context, it shall
nevertheless be enforced to the fullest extent allowed by law in that and other
contexts, and the validity and force of the remainder of this Agreement shall
not be affected thereby.

 

14.                               Knowing and Voluntary Waiver. Swint
acknowledges that he has been advised to consult with an attorney, and has had
the opportunity to do so, before signing this Agreement, which Swint has been
given a reasonable period of time to consider.

 

PLEASE READ CAREFULLY. THIS IS A VOLUNTARY AGREEMENT THAT INCLUDES A RELEASE OF
ALL KNOWN AND UNKNOWN CLAIMS.

 

 

 

CUTTER & BUCK INC.

 

 

 

 

 

 

 

 

By:

     /s/ William B. Swint

 

By:

     /s/ John T. Wyatt

 

 

William B. Swint, individually and on

 

John T. Wyatt

 

 

behalf of any marital community

 

Title: Chief Executive Officer

 

 

 

 

Date: March 14, 2006

Date: March 6, 2006

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

March 14, 2006

 

To:                              The Board of Directors of Cutter & Buck Inc.

 

The undersigned, Bill Swint, hereby resigns as Vice President, Chief Operations
Officer effective immediately, and as an employee of Cutter & Buck effective
March 31, 2006.

 

 

     /s/ William B. Swint

 

 

William B. Swint

 

7

--------------------------------------------------------------------------------


 

EXHIBIT B*

 

William B. Swint — Options Summary as of March 31, 2006

 

Grant Date

 

Number

 

Options Granted

 

Exercise Price

 

Amount Vested 
and Exercisable 
as of 3/31/06

 

 

 

 

 

 

 

 

 

 

 

 

10/28/2005**

 

00000867

 

33,393

 

$

4.09

 

33,393

 

 

 

 

 

 

 

 

 

 

 

Total Amount Vested and Exercisable as of March 31, 2006:

 

33,393

 

 

--------------------------------------------------------------------------------

*This Exhibit B fairly and accurately reflects the status of options to the best
of the parties’ knowledge. The parties agree to conform this Exhibit B to
correct any inaccuracies or scrivener’s errors.

 

**In connection with the special dividend adjustments, grant #0000867 dated
10/28/2005 was issued to replace grant 00000597 dated 06/16/03.

 

8

--------------------------------------------------------------------------------


 

EXHIBIT C

 

CHANGE IN CONTROL AGREEMENT

FOR

William Swint

 

This Agreement is entered into this 14th day of May 2003 by and between Cutter &
Buck Inc. (the “Company”) and William Swint (“Executive”). Executive is an
at-will employee of the Company. The parties wish to provide Executive with
severance benefits if Executive’s employment is terminated in connection with a
change in control of the Company. The Company is willing to provide such
benefits if Executive enters into the Company’s form of Confidentiality and
Non-Competition Agreement for executive officers.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
conditions contained herein, the parties hereby agree as follows:

 

1.                                       CHANGE IN CONTROL.

 

(a)                                  If, within the period commencing 90 days
prior to the date of occurrence (the “Event Date”) of a Control Event and ending
on the date eighteen (18) months after the Event Date (the “Window”), the
Company terminates Executive’s employment (other than for Cause) or Executive
resigns for Good Reason, the Company shall pay to Executive the Severance
Payment in immediately available funds. If the termination occurs prior to the
Control Event, the Severance Payment is due on the twentieth business day
following the Event Date; if the termination occurs on or subsequent to the
Event Date, the Severance Payment is due on the twentieth business day following
the date of termination (the “Termination Date”).

 

(b)                                 The Severance Payment shall be equal to 150%
of Executive’s annual base salary as of the Termination Date. If the Termination
Date occurs during the Window but prior to the Control Event, the Severance
Payment shall be reduced by the sum of any severance payments previously
received by Executive from the Company (but not below zero).

 

(c)                                  Each of the following shall constitute a
“Control Event”:

 

(1)                                  the acquisition of Common Stock of the
Company (the “Common Stock”) by any “Person” (as such term is defined in the
Rights Agreement dated as of November 20, 1998 between the Company and Mellon
Investor Services LLC (the “Rights Plan”), together with all Affiliates and
Associates (as such terms are defined in the Rights Plan) of such Person, such
that such Person becomes, after the date of this Agreement, the Beneficial Owner
(as defined in the Rights Plan) of twenty-five percent (25%) or more of the
shares of Common Stock then outstanding, but shall not include any such
acquisition by (i) the Company, (ii) any subsidiary of the Company, (iii) any
employee or director of the Company as of the date hereof, or (iv) any employee
benefit plan of the Company or of any subsidiary of the Company or any Person or
entity organized, appointed or established by the Company for or pursuant to the
terms of any such employee benefit plan; or

 

9

--------------------------------------------------------------------------------


 

(2)                                  the consummation of any merger,
consolidation, reorganization or other transaction providing for the conversion
or exchange of twenty-five percent (25%) or more of the outstanding shares of
Common Stock into securities of any Person, or cash, or property, or a
combination of any of the foregoing; or

 

(3)                                  the consummation of any sale or other
disposition of all or substantially all of the assets of the Company; or

 

(4)                                  individuals who, as of the date hereof,
constitute the Company’s Board of Directors (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Company’s Board of
Directors; provided, however, that any individual becoming a director subsequent
to the date hereof whose election, or nomination for the election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board of Directors.

 

(d)                                 Each of the following shall constitute “Good
Reason”, provided that it occurs during the Window:

 

(1)                                  the material diminution of Executive’s
position, duties, responsibilities or status with the Company or its successor,
as compared with the position, duties, responsibilities or status of Executive
with the Company immediately prior to the Event Date, except in connection with
the termination of Executive for Cause;

 

(2)                                  the Company’s assignment of Executive on a
substantially full-time basis to work at a location where the distance between
the new location and Executive’s principal residence is at least 20 miles
greater than the distance between the former location and such residence;
provided, however, that this paragraph shall not apply to travel in the
furtherance of the Company’s business to an extent substantially consistent with
Executive’s business travel obligations as of the date hereof;

 

(3)                                  the Company’s failure to obtain an
assumption of the obligations of the Company to perform this Agreement by any
successor to the Company;

 

(4)                                  any reduction in Executive’s base salary,
or a material reduction in benefits payable to Executive or failure of the
Company to pay Executive any earned salary, bonus or benefits except with the
prior written consent of Executive;

 

(5)                                  the exclusion or limitation of Executive
from participating in some form of variable compensation plan which provides the
Executive the opportunity to achieve a level of total compensation (base salary
plus variable compensation) consistent with what the Executive had the
opportunity to earn at the Event Date; or

 

10

--------------------------------------------------------------------------------


 

(6)                                  any demand by any director or officer of
the Company that Executive take any action or refrain from taking any action
where such action or inaction, as the case may be, would violate any law, rule,
regulation or other governmental pronouncement, court order, decree or judgment,
or breach any agreement or fiduciary duty.

 

(e)                                  Each of the following shall constitute
“Cause”:

 

(1)                                  any violation by Executive of any material
obligation under this Agreement or the attached Confidentiality and
Non-Disclosure Agreement;

 

(2)                                  conviction for commitment of a felony;

 

(3)                                  any violation of law which has a material
adverse effect on the Company;

 

(4)                                  habitual abuse of alcohol or a controlled
substance under circumstances that adversely affect the Executive’s performance
of his or her duties in any way;

 

(5)                                  theft or embezzlement from the Company;

 

(6)                                  repeated unexcused absence from work;

 

(7)                                  Disability of Executive (as defined below);
and

 

(8)                                  repeated failure or refusal by Executive to
carry out the reasonable directives, orders or resolutions of the Company’s
Board of Directors or any officer to whom he or she reports.

 

(f)                                    “Disability” shall mean any physical,
mental or other health condition which renders the Executive unable to perform
the essential functions of his or her position with or without reasonable
accommodation. Any disagreement as to whether Executive is disabled shall be
resolved by a physician selected by the Company after an examination of
Executive. Executive hereby consents to such physical examination and to the
examination of all medical records of Executive necessary, in the judgment of
the examining physician, to make the determination of disability.

 

(g)                                 Notwithstanding any other provision of this
Agreement to the contrary, in the event that any severance or other payment,
benefit or right payable or accruing to Executive hereunder or under any of the
Company’s benefit plans (the “Benefit Plans”) would constitute a “parachute
payment” as defined in Section 280G(b)(2) of the Internal Revenue Code of 1986,
as amended (the “Code”), then the total amount of severance and other payments
or benefits payable to Executive hereunder and under the Benefit Plans which is
deemed to constitute a “parachute payment” shall not exceed and shall, if
necessary, be reduced to an amount (the “Revised Severance Payment”) equal to
2.99 times Executive’s “base amount” as defined in Code Section 280G(b)(3). In
the event of a disagreement between the Company and Executive

 

11

--------------------------------------------------------------------------------


 

as to whether the provisions of Code Section 280G are applicable or the amount
of the Revised Severance Payment, such determination shall be made by the
Company’s independent public accountants or, if such firm is unable or unwilling
to render such a determination, then by a law firm mutually acceptable to
Executive and the Company. All costs relating to such determination shall be
borne by the Company. The Company and the Executive shall cooperate in good
faith to make the determination required by this Section 1(g) by mutual
agreement not later than the later of:  (i) the fifth day preceding the date
that the Severance Payment is or would be due or (ii) the earlier of (x) the
tenth day following the expiration of any period of accelerated vesting of
options to purchase the Company’s Common Stock provided by Section 5(n) of the
Benefit Plan or (y) the tenth day following the date of exercise by Executive of
his or her last remaining option which was exercisable solely due to the
application of Section 5(n) of the Benefit Plan. Pending the final calculation
of the Severance Payment or Revised Severance Payment, the Company shall pay the
amounts described under subsection (b) above at the time and in the manner
provided herein; provided that, pending such determination, such payments shall
be reduced by such amounts as the Company estimates in good faith to be
necessary to satisfy its tax (including excise tax) withholding obligations and
effect the reduction in the amount of the Severance Payment, as contemplated by
this subsection 1(g). The aggregate amount of any compensation actually paid or
provided to Executive under the terms of this Agreement and in excess of the
Revised Severance Payment shall be deemed, to the extent of such excess, a loan
to Executive payable upon demand and bearing interest at the rate of 8% per
annum.

 

2.                                       CONFIDENTIALLY AND NON-COMPETITION
AGREEMENT. In consideration of the obligations undertaken by the Company
pursuant to this Agreement, contemporaneously with the execution of this
Agreement, Executive and the Company shall enter into the form of
Confidentiality and Non-Competition Agreement attached hereto as EXHIBIT A and
each agreement shall be effective only if both agreements have been executed.

 

3.                                       TERM OF AGREEMENT. The Company’s
obligations under Section 1 of this Agreement shall expire with respect to
Control Events occurring on or after the second anniversary of the date of this
Agreement (“Initial Expiration Date”), provided however, that such obligations
shall automatically extend for one (1) year on each anniversary of the Initial
Expiration Date unless terminated by the Company effective as of the last day of
the then current one (1) year extension by written notice to that effect
delivered to the Executive not fewer than ninety (90) days prior to such
anniversary of the Expiration Date.

 

4.                                       AT WILL EMPLOYMENT. Unless and to the
extent otherwise agreed by the Company and Executive in a separate written
employment agreement, Executive’s employment shall be “at will”, with either
party permitted to terminate the employment at any time, with or without cause.
No term of any employment agreement between the Company and Executive shall be
construed to conflict with, lessen or expand the obligations of the parties
under this Agreement.

 

5.                                       NOTICES. All notices and other
communications called for or required by this Agreement shall be in writing and
shall be addressed to the parties at their respective addresses stated below or
to such other address as a party may subsequently specify by written notice and

 

12

--------------------------------------------------------------------------------


 

shall be deemed to have been received (i) upon delivery in person, (ii) five
days after mailing it by U.S. certified or registered mail, return receipt
requested and postage prepaid, or (iii) two days after depositing it with a
commercial overnight carrier which provides written verification of delivery:

 

To the Company:

701 N. 34th Street, Suite 400

 

Seattle, Washington 98103

 

Attention: Chief Executive Officer

 

 

To Executive:

William Swint

 

Hotel Nettleton Apartments

 

1000 8th Avenue

 

Seattle, WA 98104-1201

 

6.                                       WITHHOLDING. Except as described in
subsection 1(g) of this Agreement, all payments due to and all benefits to be
provided to Executive hereunder shall be subject to reduction for any applicable
withholding taxes, including excise taxes.

 

7.                                       ASSIGNMENT. Executive’s rights and
duties hereunder are personal to Executive and are not assignable to others, but
Executive’s obligations hereunder will bind his heirs, successors, and assigns.
The Company may assign its rights under this Agreement in connection with any
merger or consolidation of the Company or any sale of all or any portion of the
Company’s assets (including, without limitation, any division or product line),
provided that any such successor or assignee expressly assumes in writing the
Company’s obligations hereunder.

 

8.                                       NO DUTY TO MITIGATE. Executive shall
not be required to mitigate the amount of any payment made or benefit provided
hereunder. The Company may offset any payment due hereunder by the amount of
damages to the Company resulting from any breach of this Agreement by Executive.

 

9.                                       GENERAL. This Agreement constitutes the
exclusive agreement of the parties with respect to the subject matter hereof and
supersedes all prior agreements or understandings of the parties. No waiver of
or forbearance to enforce any right or provision hereof shall be binding unless
in writing and signed by the party to be bound, and no such waiver or
forbearance in any instance shall apply to any other instance or to any other
right or provision. This Agreement will be governed by the local laws of the
State of Washington without regard to its conflicts of laws rules to the
contrary. The parties hereby consent to the exclusive jurisdiction and venue of
the state and federal courts sitting in King County, Washington for all matters
and actions arising under this Agreement. The prevailing party shall be entitled
to reasonable attorneys’ fees and costs incurred in connection with such
litigation. No term hereof shall be construed to limit or supersede any other
right or remedy of the Company under applicable law with respect to the
protection of trade secrets or otherwise. If any provision of this Agreement is
held to be invalid or unenforceable to any extent in any context, it shall
nevertheless be enforced to the fullest extent allowed by law in that and other
contexts, and the validity and force of the remainder of this Agreement shall
not be affected thereby.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the date first above written.

 

CUTTER & BUCK INC.

EXECUTIVE:

 

 

 

 

By:

     /s/ Frances M. Conley

 

Signature

     /s/ William B. Swint

 

 

Frances M. Conley

Printed Name:

William B. Swint

 

Its:

Chief Executive Officer

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT D

 

CONFIDENTIALITY AND NON-COMPETITION AGREEMENT

FOR

William Swint

 

This Agreement is entered into this 14th day of May 2003 by and between Cutter &
Buck Inc. (the “Company”) and William Swint (“Executive”). Executive is an
at-will employee of the Company. In consideration of entering into an agreement
to provide Executive with severance benefits if Executive’s employment is
terminated in connection with a change in control in the Company, Executive
promises, on the terms set forth herein, at all times to protect the Company’s
proprietary information and to not compete with the Company following
termination of Executive’s employment in connection with a change in control.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
conditions contained herein, the parties hereby agree as follows:

 

1.                                       Non-competition and Non-solicitation.

 

(a)                                  Executive agrees that during the term of
Executive’s employment with the Company and, subject to receipt of the Severance
Payment (as defined below) by the Executive, until the first anniversary of the
Termination Date (as defined below), Executive will not in any capacity directly
or indirectly engage in, assist others to engage in or own a material interest
in any business or activity that is, or is preparing to be, in competition with
the Company with respect to any product or service sold or service provided by
the Company up to the time of termination of employment in any geographical area
in which at the time of termination of employment such product or service is
sold or is actively engaged in. For the purposes of this Agreement, the terms
“Severance Payment” and “Termination Date” shall have the meanings assigned to
them in the Change in Control Agreement (as defined in Section 6 below).

 

(b)                                 Executive further agrees that during the
period stated above, he/she will not directly or indirectly call on, reveal the
name of, or otherwise solicit, accept business from or attempt to entice away
from the Company any actual or identified potential customer of the Company, nor
will he/she assist others in doing so. Executive further agrees that he/she will
not, during the period stated above, encourage or solicit any other employee or
consultant of the Company to leave such employment for any reason, nor will
he/she assist others to do so.

 

(c)                                  Executive acknowledges that the covenants
in this Section 1 are necessary and reasonable to protect the Company in the
conduct of its business and that compliance with such covenants will not prevent
him/her from pursuing his/her livelihood. However, should any court find that
any provision of such covenants is unreasonable, invalid or unenforceable,
whether in period of time, geographical area, or otherwise, then in that event
the parties hereby agree that such covenants shall be interpreted and enforced
to the maximum extent which the court deems reasonable.

 

15

--------------------------------------------------------------------------------


 

2.                                       Trade Secrets and Confidential
Information.

 

(a)                                  Executive acknowledges that the Company’s
business and future success depend upon the preservation of the trade secrets
and other confidential information of the Company and its suppliers and
customers (the “Secrets”). The Secrets may include, without limitation, existing
and to-be-developed or acquired product designs, new product plans or ideas,
market surveys, the identities of past, present or potential customers, business
and financial information, pricing methods or data, terms of contracts with
present or past customers, proposals or bids, marketing plans, personnel
information, procedural and technical manuals and practices, servicing routines,
and parts and supplier lists proprietary to the Company or its customers or
suppliers, and any other sorts of items or information of the Company or its
customers or suppliers which are not generally known to the public at large.
Executive agrees to protect and to preserve as confidential during and after the
term of his employment all of the Secrets at any time known to Executive or in
his/her possession or control (whether wholly or partially developed by
Executive or provided to Executive, and whether embodied in a tangible medium or
merely remembered).

 

(b)                                 Executive shall mark all items containing
any of the Secrets with prominent confidentiality notices acceptable to the
Company. Executive shall neither use nor allow any other person to use any of
the Secrets in any way, except for the benefit of the Company and as directed by
Executive’s supervisor. All material containing or disclosing any portion of the
Secrets shall be and remain the property of the Company, shall not be removed
from the Company’s premises without specific consent from an officer of the
Company, and shall be returned to the Company upon the termination of
Executive’s employment or the earlier request of Executive’s supervisor. At such
time, Executive shall also assemble all materials in his possession or control
which contain any of the Secrets, and promptly deliver such items to the
Company.

 

3.                                       Intellectual Properties.

 

(a)                                  All ownership, copyright, patent, trade
secrecy and other rights in all works, designs, inventions, ideas, manuals,
improvements, discoveries, processes, customer lists or other properties (the
“Intellectual Properties”) made or conceived by Executive during the term of
his/her employment by the Company shall be the rights and property solely of the
Company, whether developed independently by Executive or jointly with others,
and whether or not developed or conceived during regular working hours or at the
Company’s facilities, and whether or not the Company uses, registers, or markets
the same.

 

(b)                                 In accordance with the Company’s policy and
RCW 49.44.140 and RCW 49.44.150, this Agreement (other than Subsection 3(c))
does not apply to, and Executive has no obligation to assign to the Company, any
invention for which no Company trade secrets and no equipment, supplies,
services, or facilities of the Company were used and which was developed
entirely on Executive’s own time, unless: (i) the invention relates directly to
the business of the Company, (ii) the invention relates to actual or
demonstrably anticipated research or development work of the Company, or (iii)
the invention results from any work performed by Executive for the Company.

 

16

--------------------------------------------------------------------------------


 

(c)                                  If and to the extent that Executive makes
use, in the course of his employment, of any items or Intellectual Properties
previously developed by Executive or developed by Executive outside of the scope
of this Agreement, Executive hereby grants the Company a nonexclusive,
royalty-free, perpetual, irrevocable, worldwide license (with right to
sublicense) to make, use, sell, copy, distribute, modify, and otherwise to
practice and exploit any and all such items and Intellectual Properties.

 

(d)                                 Executive will assist the Company as
reasonably requested during and after the term of his employment to further
evidence and perfect, and to enforce, the Company’s rights in and ownership of
the Intellectual Properties covered hereby, including without limitation, the
execution of additional instruments of conveyance and assisting the Company with
applications for patents or copyright or other registrations.

 

4.                                       Authority and Non-Infringement.
Executive warrants that any and all items, technology, and Intellectual
Properties of any nature developed or provided by Executive under this Agreement
and in any way for or related to the Company will be original to Executive and
will not, as provided to the Company or when used and exploited by the Company
and its contractors and customers and its and their successors and assigns,
infringe in any respect on the rights or property of Executive or any third
party. Executive will not, without the prior written approval of the Company,
use any equipment, supplies, facilities, or proprietary information of any other
party. Executive warrants that Executive is fully authorized to enter into
employment with the Company and to perform under this Agreement, without
conflicting with any of Executive’s other commitments, agreements,
understandings or duties, whether to prior employers or otherwise. Executive
will indemnify the Company for all losses, claims, and expenses (including
reasonable attorneys’ fees) arising from any breach of by him/her of this
Agreement.

 

5.                                       Remedies. The harm to the Company from
any breach of Executive’s obligations under this Agreement may be wholly or
partially irreparable, and Executive agrees that such obligations may be
enforced by injunctive relief and other appropriate remedies, as well as by
damages. If any bond from the Company is required in connection with such
enforcement, the parties agree that a reasonable value of such bond shall be
$5,000. Any amounts received by Executive or by any other through Executive in
breach of this Agreement shall be held in constructive trust for the benefit of
the Company.

 

6.                                       Executive Agreement. In consideration
of the obligations undertaken by Executive pursuant to this Agreement,
contemporaneously with the execution of this Agreement, Executive and the
Company are entering into a Change in Control Agreement (the “Change in Control
Agreement”), and each agreement shall be effective only if both agreements have
been executed.

 

7.                                       At Will Employment. Unless and to the
extent otherwise agreed by the Company and Executive in a separate written
employment agreement, Executive’s employment shall be “at will”, with either
party permitted to terminate the employment at any time, with or without

 

17

--------------------------------------------------------------------------------


 

cause. No term of any employment agreement between the Company and Executive
shall be construed to conflict with or lessen Executive’s obligations under this
Agreement.

 

8.                                       Notices. All notices and other
communications called for or required by this Agreement shall be in writing and
shall be addressed to the parties at their respective addresses stated below or
to such other address as a party may subsequently specify by written notice and
shall be deemed to have been received (i) upon delivery in person, (ii) five
days after mailing it by U.S. certified or registered mail, return receipt
requested and postage prepaid, or (iii) two days after depositing it with a
commercial overnight carrier which provides written verification of delivery:

 

To the Company:

701 N. 34th Street, Suite 400

 

Seattle, Washington 98103

 

Attention: Chief Executive Officer

 

 

To Executive:

William Swint

 

Hotel Nettleton Apartments

 

1000 8th Avenue

 

Seattle, WA 98104-1201

 

9.                                       Assignment. Executive’s rights and
duties hereunder are personal to Executive and are not assignable to others, but
Executive’s obligations hereunder will bind his/her heirs, successors, and
assigns. The Company may assign its rights under this Agreement in connection
with any merger or consolidation of the Company or any sale of all or any
portion of the Company’s assets (including, without limitation, any division or
product line), provided that any such successor or assignee expressly assumes in
writing the Company’s obligations under the Executive Agreement.

 

10.                                 General. This Agreement constitutes the
exclusive agreement of the parties with respect to the subject matter hereof and
supersedes all prior agreements or understandings of the parties. No waiver of
or forbearance to enforce any right or provision hereof shall be binding unless
in writing and signed by the party to be bound, and no such waiver or
forbearance in any instance shall apply to any other instance or to any other
right or provision. This Agreement will be governed by the local laws of the
State of Washington without regard to its conflicts of laws rules to the
contrary. The parties hereby consent to the exclusive jurisdiction and venue of
the state and federal courts residing in King County, Washington for all matters
and actions arising under this Agreement. The prevailing party shall be entitled
to reasonable attorneys’ fees and costs incurred in connection with such
litigation. No term hereof shall be construed to limit or supersede any other
right or remedy of the Company under applicable law with respect to the
protection of trade secrets or otherwise. If any provision of this Agreement is
held to be invalid or unenforceable to any extent in any context, it shall
nevertheless be enforced to the fullest extent allowed by law in that and other
contexts, and the validity and force of the remainder of this Agreement shall
not be affected thereby.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the date first above written.

 

 

CUTTER & BUCK INC.

EXECUTIVE:

 

 

 

 

By:

     /s/ Frances M. Conley

 

Signature

     /s/ William B. Swint

 

 

Frances M. Conley

Printed Name

William B. Swint

 

Its:

Chief Executive Officer

 

 

19

--------------------------------------------------------------------------------